              Case 21-30630 Document 48 Filed in TXSB on 02/23/21 Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                           )
    In re:                                                 ) Chapter 11
                                                           )
    BELK, INC., et al.,1                                   ) Case No. 21-30630 (MI)
                                                           )
                             Debtors.                      ) (Jointly Administered)
                                                           )

                 AGENDA FOR COMBINED FIRST DAY HEARING ON FIRST
                DAY MOTIONS AND CONFIRMATION HEARING SCHEDULED
             FOR FEBRUARY 24, 2021 AT 8:00 A.M. (PREVAILING CENTRAL TIME),
             BEFORE THE HONORABLE MARVIN ISGUR AT THE UNITED STATES
              BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS,
              AT COURTROOM 404, 515 RUSK STREET, HOUSTON, TEXAS 77002

I.           Evidentiary Support for First Day and Confirmation Pleadings.

             A.    First Day Declaration. Declaration of William Langley, Chief Financial Officer
                   of Belk, Inc., in Support of Chapter 11 Petitions and First Day Motions
                   [Docket No. 8].

             B.    Hickman Confirmation Declaration. Declaration of Jonathan C. Hickman in
                   Support of Confirmation of the Joint Prepackaged Plan of Reorganization of Belk,
                   Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                   [Docket No. 21].

             C.    Cowan Confirmation Declaration. Declaration of Tyler W. Cowan in Support of
                   Confirmation of the Joint Prepackaged Plan of Reorganization of Belk, Inc. and Its
                   Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 24].

             D.    Langley Confirmation Declaration. Declaration of William Langley, Chief
                   Financial Officer of Belk, Inc. in Support of Confirmation of the Joint Prepackaged
                   Plan of Reorganization of Belk, Inc. and Its Debtor Affiliates Pursuant to
                   Chapter 11 of the Bankruptcy Code [Docket No. 25].

             E.    Johnson Voting Declaration. Declaration of Craig E. Johnson of Prime Clerk LLC
                   Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Joint



1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/belk. The location of the Debtors’ service
      address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.



KE 73200217
        Case 21-30630 Document 48 Filed in TXSB on 02/23/21 Page 2 of 5




             Prepackaged Plan of Reorganization of Belk, Inc. and Its Debtor Affiliates Pursuant
             to Chapter 11 of the Bankruptcy Code [Docket No. 33].

II.    Confirmation Pleadings.

       A.    Scheduling Motion. Debtors’ Emergency Motion for Entry of an Order
             (I) Scheduling a Combined Disclosure Statement Approval and Plan Confirmation
             Hearing, (II) Establishing Plan and Disclosure Statement Objection Deadlines and
             Related Procedures, (III) Approving the Solicitation Procedures, (IV) Approving
             the Confirmation Hearing Notice, and (V) Waiving the Requirements that the U.S.
             Trustee Convene a Meeting of Creditors and the Debtors File Schedules and SOFAs
             [Docket No. 14].

             Status: This matter is going forward.

       B.    Plan of Reorganization. Joint Prepackaged Plan of Reorganization of Belk, Inc.,
             and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
             (Technical Modifications) [Docket No. 10].

       C.    Disclosure Statement. Disclosure Statement Relating to the Joint Prepackaged
             Plan of Reorganization of Belk, Inc., and Its Debtor Affiliates Pursuant to Chapter
             11 of the Bankruptcy Code [Docket No. 9].

       D.    Confirmation Brief. Memorandum of Law of Belk, Inc., et al., in Support of an
             Order Approving the Disclosure Statement Relating to the Joint Prepackaged Plan
             of Reorganization of Belk, Inc., and Its Debtor Affiliates Pursuant to Chapter 11 of
             the Bankruptcy Code [Docket No. 16].

       E.    Proposed Confirmation Order. Order Approving the Debtors’ Disclosure
             Statement For, and Confirming, the Debtors’ Joint Prepackaged Chapter 11 Plan
             [Docket No. 41].

       F.    Plan Supplement Documents. Notice of Filing Plan Supplement for the Joint
             Prepackaged Plan of Reorganization of Belk, Inc., and Its Debtor Affiliates
             Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 38].

III.   First Day Pleadings.

       A.    Prime Clerk Retention Application. Debtors’ Emergency Application for Entry of
             an Order Authorizing the Employment and Retention of Prime Clerk LLC as
             Claims, Noticing, and Solicitation Agent [Docket No. 37].

             Status: This matter is going forward.

       B.    Creditor Matrix Motion. Debtors’ Emergency Motion for Entry of an Order
             (I) Authorizing the Debtors to Redact Certain Personal Identification Information,
             and (II) Granting Related Relief [Docket No. 5].


                                              2
 Case 21-30630 Document 48 Filed in TXSB on 02/23/21 Page 3 of 5




     Status: This matter is going forward.

C.   Cash Management Motion. Debtors’ Emergency Motion for Entry of an Order
     (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management
     System, (B) Maintaining Existing Bank Accounts, (C) Continue to Perform
     Intercompany Transactions, and (D) Maintain Existing Business Forms, and
     (II) Granting Related Relief [Docket No. 11].

     Status: This matter is going forward.

D.   Customer Programs Motion. Debtors’ Emergency Motion for Entry of an Order
     (I) Authorizing the Debtors to Maintain and Administer Their Customer Programs
     and (II) Granting Related Relief [Docket No. 4].

     Status: This matter is going forward.

E.   Ordinary Course Payments Motion. Debtors’ Emergency Motion for Entry of an
     Order Authorizing, but not Directing, the Debtors to Continue Their Prepetition
     Business Operations, Policies, and Practices and Pay Related Claims in the
     Ordinary Course of Business on a Postpetition Basis [Docket No. 36].

     Status: This matter is going forward.




                                     3
                 Case 21-30630 Document 48 Filed in TXSB on 02/23/21 Page 4 of 5



Houston, Texas
February 23, 2021

/s/ Kristhy M. Peguero
Kristhy M. Peguero (TX Bar No. 24102776)      Joshua A. Sussberg, P.C. (pro hac vice admission pending)
Matthew D. Cavenaugh (TX Bar No. 24062656)    Steven N. Serajeddini, P.C. (pro hac vice admission pending)
JACKSON WALKER L.L.P.                         Matthew C. Fagen (pro hac vice admission pending)
1401 McKinney Street, Suite 1900              KIRKLAND & ELLIS LLP
Houston, Texas 77010                          KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:       (713) 752-4200               601 Lexington Avenue
Facsimile:       (713) 752-4221               New York, New York 10022
Email:           kpeguero@jw.com              Telephone:      (212) 446-4800
                 mcavenaugh@jw.com            Facsimile:      (212) 446-4900
                                              Email:          joshua.sussberg@kirkland.com
                                                              steven.serajeddini@kirkland.com
                                                              matthew.fagen@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                     Proposed Co-Counsel to the Debtors
                                              and Debtors in Possession




   KE 73200217
        Case 21-30630 Document 48 Filed in TXSB on 02/23/21 Page 5 of 5




                                      Certificate of Service

        I certify that on February 23, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Kristhy M. Peguero
                                                       Kristhy M. Peguero
